Petroleum of the Co-operative Republic of Guyana (hereinafter referred to as "the
Minister") of the one part;

-And-

Esso Exploration and Production Guyana Limited, a company incorporated in
the Bahamas and registered in Guyana as an external company pursuant to the
Companies Act, 1991, with a registered office at 99 New Market Street, Georgetown,
Guyana (hereinafter referred to as "Esso"), CNOOC Petroleum Guyana Limited, a
company incorporated in Barbados and registered in Guyana as an external company
pursuant to the Companies Act, 1991, with a registered office at 62 Hadfield And Cross
Streets, Werk-en-Rust, Georgetown, Guyana, and Hess Guyana Exploration
Limited, a company incorporated in Bermuda and registered in Guyana as an external
company pursuant to the Companies Act, 1991, with a registered office at 62 Hadfield
And Cross Streets, Werk-en-Rust, Georgetown, Guyana, all together hereinafter referred
to as the "Joint Venture Licensees" or the "Licensee" as appropriate) of the other part.

WHEREAS pursuant to the Petroleum (Exploration and Production) Act No. 3
of 1986 (hereinafter referred to as the "Act") and the Regulations made thereunder, the
Licensee has applied to the Minister for the grant of a Petroleum Production Licence in
respect of the block or blocks constituting the production area described and identified
in the Schedule hereto and shown on the map in the said Schedule;

AND WHEREAS, the area so described and identified in the Licensee’s
application for the grant of a Petroleum Production Licence includes parts of
which are also within the production area described and identified in an
Petroleum Production Licence No. 971/2017, dated 15t day of June 201 Stee
Petroleum Production Licence"), granted to the Joint Venture Licen:

Petroleum Production Licence - Page | 1 of 20
2020-09-25

Stabroek Block Liza Production Area (the "Liza Production Area"), such parts of
reservoirs being further described, identified and shown on the map in the Schedule
hereto (the "Cross Licence Reservoirs");

AND WHEREAS Section 44 of the Act allows for the co-ordination of
operations for the recovery of petroleum being carried on, or to be carried on, in a
production area, in which part of the reservoir is located with operations for the
recovery of petroleum being carried on, or to be carried on, in any other area in which
another part of the same reservoir is located;

AND WHEREAS for the purpose of securing more effective recovery of
petroleum from such Cross Licence Reservoirs, the Licensee desires to co-ordinate
operations for the recovery of petroleum being carried on, or to be carried on, in the
Payara Production Area with operations for the recovery of petroleum being carried on,
or to be carried on, in the Liza Production Area;

AND WHEREAS, the Licensee has included with the said application the
Licensee's detailed proposals for the construction, establishment and operation of
certain facilities and services for and incidental to the recovery, processing, storage and
transportation of petroleum from the Payara Production Area and the Liza Production
Area, which proposals constitute the proposed Development Plan: Payara Project
document number GYPY-BPFDP-00-0001, Rev 1 dated 20 July, 2020, as such plan may
hereafter be amended from time to time with the approval of the Minister, (the
"Development Plan");

AND WHEREAS after conducting due examination of the details and data
contained in the Licensee's said application for the grant of a Petroleam Production
Licence over an area that includes the Cross Licence Reservoirs, such details and data
being in keeping with the provisions of the Act and the Regulations made thereunder
and contained in the Payara Project Field Development Plan GYPY-BPFDP-00-0001,
Rev 1 dated 20 July, 2020, and in furtherance of the Government of the Cooperative
Republic of Guyana's responsibility to prudently manage Guyana’s petroleum resources
for the benefit of all Guyanese, present and future, through the employment of
international oilfield practices, the Minister is satisfied that the Cros J
Reservoirs may be better developed in keeping with the said application for
more fully set out and described, in the Development Plan.

Petroleum Production Licence - Page | 2 of 20
2020-09-25

AND WHEREAS by virtue of all the foregoing, the said application by the
Licensee for the grant of Petroleum Production Licence over an area that includes the
Cross Licence Reservoirs is duly made pursuant to the Act and the Regulations made
thereunder;

AND WHEREAS, the Minister has approved the Development Plan pursuant to
the notice issued to Licensee dated 25 September 2020;

NOW, THEREFORE in exercise of the powers conferred upon the Minister by
section 35(1) of the Act, I, Honourable Vickram Bharrat, Minister of Natural Resources
and the Minister Responsible for Petroleum, do hereby grant to the Joint Venture
Licensees for a period of twenty (20) years next after the date hereof, this petroleum
production licence (the "Licence") in respect of the block or blocks constituting the
production area (the "Area") described and identified and shown on the map in the
Schedule hereto, conferring on the Licensee, subject to the said Act and the Regulations,
and conditions specified hereunder or to which the Licence is otherwise subject,
exclusive rights —

(a) to carry on prospecting and production operations in the production area;

(b) to sell or otherwise dispose of petroleum recovered; and

(c)to carry on such operations and execute such works in the production area as are
necessary for, or in connection with, any matter referred to in paragraph (a) or
(b) above.

2. This Petroleum Production Licence is granted subject to the following conditions: —

(a)The Licensee shall give effect to the Petroleum Agreement entered into by the
Licensee for a licence, such Petroleum Agreement being executed on the 27!" day
of June 2016 and effective as of the 7» day of October 2016.

(b) Subject to the Petroleum Agreement, the Licensee shall supply petroleum_or
meet the requirements of Guyana.

Petroleum Production Licence - Page | 3 of 20
2020-09-25

(c)

Subject to the Petroleum Agreement, the Licensee shall comply with such orders
as may be made by the Minister from time to time with respect to the refining,
disposal or sale of petroleum which may be recovered in the production area.

(d) The Licensee shall before commencing any production operations in the said

(ey

®

(g)

production area furnish to the Chief Inspector the name and address of the
Manager resident in the locality of the said area under whose supervision such
operations are to be carried on. Any notice which the Minister or any person
authorised by him is in conformity with this Licence required or entitled to serve
upon the Licensee shall be sufficiently served if the same shall be delivered or
sent by post to such Manager at such address.

‘The Licensee shall not remove petroleum from the area from which it has been
obtained to any other area, or dispose of in any manner without the written
consent of the Minister or the Chief Inspector.

Licensee Conditions

(i) Any obligations which are to be observed and performed by the Licensee
under this Licence shall be joint and several obligations.

(ii) The Operator shall be Esso Exploration and Production Guyana Limited,
which Operator may only be changed by the Licensee to another party not
comprising the Licensee as of the date of this Licence, with the written
consent of the Minister.

Unit Development

In respect of each petroleum reservoir in this Petroleum Production Licence
where the recovery of petroleum is to occur and where part of such reservoir
is included in the Payara licence area and part in the Liza licence area (a
‘Cross Licence Reservoir'), the Licensee shall carry out unit development
petroleum operations for the development of such Cross Licence Reservoirs
for the purposes of

b) attaining the most efficient and beneficial management, develhp
operation as a single consolidated reservoir, for the preventjau! bf,

Petroleum Production Licence - Page | 4 of 20
2020-09-25

(h)

®)

@

ii)

(iii)

Work Commitments

The Licensee shall adhere in all material respects to the Development Plan
and the tenets thereof which shall constitute the Licensee's work
commitments for the licensed area.

The Development Plan including all its modifications, amendments,
replacements, substitutions or conditions shall constitute an Attachment
to this Licence and shall form part of the Licence.

The Licensee shall not carry out any other development plan either in the
licensed Area or elsewhere, except with the consent in writing of the
Minister or in accordance with the Development Plan which the Minister
has approved.

Liza Deep

The Licensee shall conduct a study to evaluate appraisal and development
planning options for Liza Deep, as outlined in Appendix D of the
Development Plan. Within thirty (30) days from the date of the Licence,
the Licensee shall submit the terms of reference of the study for the
approval of the Minister. The report for the study will be due within nine
(9) months from the approval date of the terms of reference. The Minister
will review the report and decide to approve the report or grant the
Licensee an additional six (6) months to resubmit a revised report for
approval. Based on the final report and the Guyana Geology and Mines
Commission's assessment of the findings in the final report, along with
any other related matters, the Licensee and the Minister shall discuss and
seek to reach agreement on such further designation in respect of Liza
Deep as may be appropriate.

Additional Studies

@

The Licensee shall also conduct the studies outlined in Appendix Doty]
Development Plan, Within sixty (60) days from the date of the [jte®
Licensee shall submit the terms of reference of such stud

approval of the Minister. The report for the studies will h¢

Petroleum Production Licence - Page | 5 of 20
2020-09-25

twelve (12) months from the approval date of the terms of reference. The
report related to such studies shall not be final until approved by the
Minister, taking into account whether the report meets the terms of
reference and all related best practice technical standards.

dk) Cost Estimates

(i) Within ninety (90) days from the date of the Licence, the Licensee shall
submit reports in the format and degree of detail no less than that as set out in
Schedules Xi (Development Costs Estimates) and X2 (Operating Costs
Estimates) as follows:

a. Schedule X1- Development Cost Estimates for Payara;
b. Schedule X2 - Operating Cost Estimates for Payara;

(ii) Within one hundred and eighty (180) days from the date of the Licence, the
Licensee shall submit a report in the format and degree of detail no less than
that as set out in Schedule X2 (Operating Costs Estimates) as follows:

Schedule X2 - Breakdown of Actual Operating Costs for the first year
(or such shorter period as has completed as of the date of the report) of
operation of Liza Phase 1;

() Royalty

The Licensee shall provide for the payment of royalties in accordance with: (i) the
Act, the regulations made thereunder, this Licence or such other applicable law,
as amended from time to time and (ii) the Petroleum Agreement as amended.
from time to time.

(m) Measurements

(i) The Licensee shall measure and weigh (the "measurements") the volume.
quality and composition of all petroleum won and saved fro:
subject to the License using the measurement appliances and,
in accordance with good international oilfield practices, the
Plan, and as from time to time approved by the Minister.

ww

ry »

CAR f=
oe

fe

Petroleum Production Licence - Page | 6 of 20
2020-09-25

Gi)

Gii)

(iv)

)

The Licensee shall provide to the Minister, reasonable notice of the
conducting of and an opportunity to attend the measurements or to have a
representative attend on his behalf.

The Licensee shall provide to the Minister, reasonable and written notice
and the opportunity to be present, either in person, or through a
representative(s) when an equipment or appliance for measuring or
weighing crude oil or gas is being calibrated, re-calibrated, tested,
compared, measured or weighed against a standard in accordance with
good international oilfield practices and as approved in writing by the
Minister; and any such calibration shall be in accordance with accepted
methods and procedures previously approved in writing by the Minister.
The Licensee shall not make any alteration in the method or methods of
the measurements used by him or in any equipment or appliances used for
the purpose without the prior consent in writing of the Minister, and the
Minister may in any case require that no alteration shall be made save in
the presence of a person authorised by him.

The Licensee shall be responsible for the payment of such fees and
expenses for tests and examinations of any measuring or weighing
appliance tested or examined in such manner, upon such occasions or at
such intervals and by such means, in any case, as may be specified as
directed by the Minister.

(@) Production Statement Conditions

(ii)

(iv)

The Licensee shall submit daily production statements to the Minister in
respect of Stabroek Block production, including such particulars as the
Minister may from time to time direct.

The production statements required to be submitted by the Licensee to the
Minister in keeping with the Act, Regulations and Petroleum Agreement
shall include such other particulars as the Minister may from time to time
direct.

The Minister may serve notice in writing on the Licensee determining any

Petroleum Production Licence - Page | 7 of 20
2020-09-25

substantially different specific gravities has been won and saved, the
respective quantities of petroleum of each specific gravity.

(o) Local Content and Participation

@

Gi)

(ii)

(iv)

()

Not less than sixty (60) days prior to the beginning of each year, the
Licensee shall submit to the Minister a yearly Local Content Plan which
shall detail Licensee's objectives, utilisation levels, activities and programs
aimed at compliance with its obligations under the Petroleum Agreement,
applicable law and government policy. Following the submission of the
plan, the Contractor shall meet with the Minister to discuss and consider
the effectiveness of the plan. Within twenty-one (21) days of receipt from
the Minister of any proposed modifications to the Local Content Plan, the
Licensee shall submit to the Minister a final Local Content Plan for
approval, inclusive of any agreed modifications. The Minister shall
determine final approval of the Local Content Plan.

The Licensee shall gather information on progress in achieving the
objectives, utilisation levels, activities and programs described in their
yearly Local Content Plan, sufficient to inform half-year and end-of-year
Local Content Reports to the Minister. This information shall be retained
by the Licensee in sufficient detail to facilitate verification for a period o
five (5) years.

The Licensee shall provide to the Minister, at a minimum, half-year and
end-of-year Local Content Reports submitted within thirty (30) days o
the end of each half calendar year detailing and quantifying its
achievements in respect of the objectives, utilisation levels, activities and
programs described in its yearly Local Content Plan.

The Licensee shall permit an agent designated by the Minister to access
records of the Licensee and its primary contractors for the purpose o'
assessment and verification of the information provided in Licensee's
Local Content Plans and Local Content Reports. The Licensee shall include
the necessary provisions in contractual arrangements with primary
contractors to enable such assessment and verification by the Mini
his/her agent.

The Licensee shall identify all opportunities available for loc:
the fabrication requirements of the Payara Development
subsurface facilities and supporting services. The Licensee

Petroleum Production Licence - Page | 8 of 20
2020-09-25

components of fabrication that can be performed using local content and
detail plans for the Licensee to develop the capacity for such local content.

(p) Health Safety and the Environment

@

Gi)

Gi)

Gy)

(@

» GD

The Licensee shall abide by the Environmental Protection Act 1996,
Regulations made thereunder and the terms and conditions of the
Environmental Permit issued by the Environmental Protection Agency
Reference No. 20181204-PPOIX and dated 24 September 2020.

The Licensee shall abide by Occupational Health and Safety Act 1997,
Regulations made thereunder and all applicable laws and regulations of
Guyana relating to occupational health and safety in effect from time to
time, as amended, enacted and augmented.

The Licensee shall at all times maintain adequate expert personnel and
equipment to prevent and/or respond to any spillage of petroleum into the
marine environment.

The Licensee shall ensure that standards in keeping with the laws and
regulations of Guyana and good international oilfield practices are
implemented, upgraded from time to time and continuously adhered to so
as to ensure the safety of all personnel and ensure the protection of the
marine environment.

Dispersants

Within ninety (90) days from the date of the Licence, the Licensee shall
provide a report calculating the appropriate volume of dispersants
sufficient for immediate deployment for any Tier 3 event. The report shall
not be deemed final until approved by the Minister.

Thereafter the Licensee shall maintain throughout the Licence term such
volume of dispersants and the required deployment equipment so as to
sufficiently and effectively deal with any Tier 3 event.

Capping Stack

The Licensee shall maintain access to one or more subscription s'
necessary to allow mobilization of a Capping Stack to the Pay:

Petroleum Production Licence - Page | 9 of 20
2020-09-25
(s)

(ii)

(iii)

(iv)

)

(vi)

location within five (5) days or less of an uncontrolled well event,
consistent with the Capping Stack Report.

Within thirty (30) days of the date of the Environmental Permit, the
Licensee shall submit to the Minister and EPA for approval, terms of
reference for a study detailing the implementation of a system that allows
for deployment of a Capping Stack and Debris Removal Systems within
hree (3) days and four (4) days of an uncontrolled well event, including
the costs, timing, feasibility and benefits of implementing each such
system.

The Licensee shall, within three (3) months of the date of Licence,
supplement its in-country First Response Toolkit to include all elements of
the Essential First Response Toolkit, as outlined in the Capping Stack
Report, excluding those elements requiring longer manufacturing times or
otherwise not readily available. Such longer-lead elements will be
identified within thirty (go) days of the date of the Licence and shall be
promptly completed and delivered to Guyana, but in no event shall
delivery be later than nine (9) months from the date of the Licence.

Within one hundred and eighty (180) days of the date of the Minister’s
approval of the terms of reference, the Licensee shall complete the study's
final report.

During the pendency of the study the Licensee shall meet with the
Minister and/or his representatives no less than every thirty (30) days, or
more frequently on request, to provide an update on the progress of the
study, discuss the issues raised by the study and come to agreement on
resolution of issues and/or concerns regarding the study.

Thirty (30) days before completion of the study, the Licensee will issue a
draft final report to enable the Minister to input into the final report. The
final report shall not be deemed final until approved by the Minister,
taking into account whether the report meets the terms of reference and
all related best practice technical standards.

ct

Flaring

defined in the Licensee’s Environmental Permit):

Petroleum Production Licence - Page | 10 of 20
2020-09-25

Gi)

(iii)

(iv)

wv)

Wi)

(wid

a. Commissioning and Start-up: the Licensee shall not exceed sixty
(60) days of flaring during Start-up; and
b. Special Circumstances, including:
i) Emergencies;
ii) Maintenance; and
iii) Restart

or as allowed under the Environmental Permit or approved by the
Environmental Protection Agency.

Flaring to maintain oil production should any part of the gas handling
system have failed will not be permitted save and except where approval
has been obtained to flare from the Environmental Protection Agency.
Within thirty (30) days of the date of Licence, the Licensee shall submit to
the Minister for approval, terms of reference for such study that will show
in detail how the objective described above will be achieved whilst
maintaining, to the extent practical, currently predicted project production
profiles.
During the pendency of the study the Licensee shall meet with the
Minister and/or his representatives no less than every thirty (30) days, or
more frequently on request, to provide an update on the progress of the
study, discuss the issues raised by the study and come to agreement on
resolution of issues and/or concerns regarding the study.
Thirty (30) days before completion of the study, the Licensee will issue a
draft final report to enable the Minister to input into the final report.
Within one hundred and eighty (180) days of the date of approval of the
terms of reference, the Licensee shall submit the study's final report to the
Minister. The final report shall not be deemed final until approved by the
Minister.

The Licensee shall report to the Minister within twenty-four (24) hours all
incidences of gas flaring, whether within or without the parameters set
forth herein, and the reasons for such flaring.

The Licensee shall pay all fines imposed in respect of flaring in violation of
the Environmental Permit —

Petroleum Production Licence - Page | 11 of 20
2020-09-25

@

@
Gi)

(iii)

a. bylaw;
b. by the EPA; and

c. in accordance with the terms of a framework to be established by the
Minister to compensate the Government. The fine shall be calculated
by applying the Government's profit gas and royalty percentage share
for a given month to the flared volumes multiplied by the lower of the
following: i) the Inside FERC Henry Hub Index price as published by
Platts each month, or ii) the sales price agreed for gas from the
Stabroek block, such price netted for the cost of pipeline transportation
to shore per thousand standard cubic feet of gas.

Produced Water

The Licensee shall update its base design for the Project to include (i) tie in
points and (ii) space for produced water injection equipment.

Within thirty (30) days of the date of Environmental Permit, the Licensee
shall submit to the Minister and EPA for approval, terms of reference for a
study detailing —

a.

the costs, benefits, and feasibility of implementing a system for the re-
injection of produced water, save and except in defined unavoidable
situations, as the primary disposal method; and

the minimization of the effects of discharging produced water into the
ocean in keeping with accepted international standards. Within one
hundred and eighty (180) days of the date of the Minister's approval of
the terms of reference, the Licensee shall complete the study’s final
report.

During the pendency of the study the Licensee shall meet with the
Minister and/or his representatives no less than every thirty (30) days, or
more frequently on request, to provide an update on the progress of the
study, discuss the issues raised by the study and come to agreement on

resolution of issues and/or concerns regarding the study.
(iv) Thirty (30) days before completion of the study, the Licensee
draft final report to enable the Minister to provide input i
report. The final report shall not be deemed final until ap

Petroleum Production Licence - Page | 12 of 20
2020-09-25

@

w)

(ii)

Gi)

ce))

ret)

(iti)

(iv)

Minister, taking into account whether the report meets the terms of
reference and all related best practice technical standards.

Formation Integrity

Except for periods where fracture test(s) are conducted on injection wells
to estimate formation fracture pressures, injection well pressures must be
targeted to operate at least fifty (50) psi below the most recently estimated
formation fracture pressure, as periodically estimated through injection
tests or other surveillance techniques.

The Licensee shall within ninety (90) Days of the date of the Licence
provide a plan to conduct the fracture test(s) and to implement this in its
operations.

The plan shall not be deemed final until approved by the Minister, taking
into account whether the report meets the terms of reference and all
related best practice technical standards.

Block Seismic Activity

Licensee shall complete an analysis of natural seismic activity and
magnitude from events such as earthquakes, volcanoes, etc. The analysis
must consider the potential impact of the injection of fluids on such
activities.

Within thirty (30) days from the date of the Licence, the Licensee will
propose for approval by the Minister, terms of reference for a study to
investigate and analyse seismic activity, including events such as
earthquakes, volcanoes, etc., such study to include the potential
contributory impact of the injection of fluids on the triggering of such
events. Such study shall also include assessments of geology, engineering,
environment, cost and economics.

Within one hundred and eighty days (180) days of the approval of the
terms of reference, the Licensee will complete the study's final report.
During the execution of the study, the Licensee wil! meet with the Min}
and/or his representatives at least once in each thirty (30) day
more frequently as requested, to provide an update on the pro
study, discuss the issues raised by the study and come to a,
resolution of issues and/or concerns regarding the study.

Petroleum Production Licence - Page | 13 of 20
2020-09-25

ty)

(w)

@

Gi)

(iii)

(iv)

Thirty (30) days before completion of the study, the Licensee will issue a
draft final report to enable the Minister to input into the final report. The
report shall not be deemed final until approved by the Minister, taking
into account whether the report meets the terms of reference and all
related best practice technical standards.

Abandonment Programme; Decommissioning Security
Agreement

Within thirty (30) days of the date of the Licence, the Minister and/or his
representatives and the Licensee shall meet to discuss and determine the
key principles to be addressed in the Stabroek Block Decommissioning
Security Agreement.

Within thirty (30) days from the conclusion of the discussions described in
sub-paragraph (i) above, the Licensee shall submit to the Minister for
review and further development, a draft Stabroek Block Decommissioning
Security Agreement, such draft to contemplate timely posting of security
for anticipated decommissioning costs following the methodology and
approach contained in the United Kingdom Industry Model Form
Decommissioning Security Agreement (Non-PRT) (October 2015) or
consistent with other similar international best practice standards.

Within thirty (30) days of the Minister providing comments on the draft
Stabroek Block Decommissioning Security Agreement, the Licensee and
the Minister and/or his representatives shall meet for further discussions,
such discussions to be had through meetings, which may include a
workshop discussion forum.

Within nine (9) months of the date of completion of the further
discussions, the Joint Venture Licensees shall use reasonable commercial
efforts lo agree, and no later than 31st March, 2022 shall agree, on a final
version of the Stabroek Block Decommissioning Security Agreement,
which shall contemplate timely posting of security for anticipated
decommissioning costs following the methodology and approach
contained in United Kingdom Industry Model Form Decommissignisg
Security Agreement (Non-PRT) (October 2015) or consistent w#
similar international best practice standards, and they will prese
later than the said gist March 2022, the mutually acceptalj
Block Decommissioning Security Agreement to the Ministe!

Petroleum Production Licence - Page | 14 of 20
2020-09-25

prior to signing by the Joint Venture Licensees, and the Agreement shall
be signed by the Licensees no later than twenty (21) days after the Minister
indicates completion of his review.

(x) Licence Transfer

@ This Licence shall not be transferred without the written consent of the
Minister. Further, the Licensee shall furnish all details of any proposed
transfer at the time of making the application for the transfer.

(ii) | The Licensee may apply to the Minister for the transfer of this Licence in
accordance with requirements set forth by the Minister, by the Act, by
Regulation and the Petroleum Agreement, and shall fulfill any other
financial obligations and/or requirements under the laws of Guyana.

(iii) The Licensee shall, in a timely manner, submit all documentation and
make available such information as the Minister shall reasonably require
to enable the Minister to dispose of the application.

(iv) The Minister may refuse the application for the transfer of this Licence, if
in his opinion, the person to whom the Licence is proposed to be
transferred does not meet the same qualifications and capability to do the
work, as the Licensee, if there has been a failure or refusal to furnish
documents and information as requested, or for such other reason as the
Minister shall determine.

(v) Where the Minister approves the transfer of this License, the person to
whom the Licence is transferred (the "Transferee") shall be required to
comply with the provisions of the Act, Regulations, this Licence, the
Petroleum Agreement, the Development Plan and any other instrument to
which this Licence may be subject as though the Transferee was the
original Licensee.

ty Insurance

Licensee shall effect at all times during the term of this Licence, insurance as

Petroleum Production Licence - Page | 15 of 20
2020-09-25

{2
a)

(ii)

Duties of the Licensee

The Licensee undertakes to and shall carry out all activities under this
Licence in compliance with the provisions of the Act, Regulations, this
Licence, the Petroleum Agreement, the Development Plan, any other law
and/or instrument and/or agreement with the Government to which this
Licence may be subject, as may be amended, enacted or modified from
time to time, and in keeping with good international oilfield practice.

The Licensee may, with the written approval of the Minister, amend the
Development Plan with respect to work and expenditure contained in the
Development Plan, but the amendment shall not have effect so as to
reduce any minimum requirements.

(aa) Independent Audit

@

qi)

Gili)
(iv)

The Licensee shall facilitate and fully cooperate with annual audits of
Safety Critical Drilling and Production Operations, including waste
management, and compliance conducted by the Chief Inspector, pursuant
to Section 61 of the Act.

Within thirty (30) days of this Licence and annually on such date
thereafter for a total of five (5) consecutive years, the Licensee shall pay to
an account held and controlled by the Government the amount of four
hundred thousand USD (USD400,000.00), to be used by the Government
for procurement of third party auditors to supplement the Chief
Inspector’s resources and develop institutional capacity for the ongoing
conduct of audits under this paragraph. The Licensee shall verify such
account and the Minister agrees to cooperate, assist and provide the
Licensee any information it requires to conduct such verification.

The first such audit shall be targeted to conduct an assessment for
calendar year 2020, and shall be conducted annually thereafter.

The Licensee shall meet with the Chief Inspector, at his request, to ensure
any issues, concerns and/or recommendations arising out of the audi
complied with and/or addressed in a manner satisfactory to the
as being in keeping with good international oilfield practices.

Petroleum Production Licence - Page | 16 of 20
2020-09-25

(bb) Reserves Reporting

qi) Within twelve (12) months the Licensee shall submit to the Minister the
necessary data and information in the Licensee’s possession required for
the Government to utilize in its own PRMS. The Minister shall request
more data or information to support such effort as he deems necessary.

(ii) The Licensee agrees to cooperate with the Chief Inspector and/or the Chief

nspector’s procured reserves assessor in developing the Government’s

independent assessment of reserves. This cooperation shall include

providing reasonable access to the required petroleum data in the

Licensee’s possession necessary to the Chief Inspector and/or the Chief

Inspector’s procured reserves assessor’s evaluation and/or reports.

(iii) The Licensee shall no less frequently than bi-annually, review its

development planning activities with the Minister.

(ce) Legal Conditions

(i) The Licensee shall comply with the terms of the Petroleum Agreement in

all material respects;

(ii) The Licensee shall comply with all lawful orders and decisions of the
Minister and such other officers and functionaries of the Government with
applicable authority;

(iii) This Licence and all activities of the Licensee are subject to the laws and
regulations of the Cooperative Republic of Guyana in force at any given
time. Accordingly, the Licence does not limit the general right of the state
to impose taxes nor the authority of the state to propose general provisions
in respect of specific aspects of petroleum activities.

(iv) The Licence does not exempt the Licensee from obtaining other licences,
permits and approvals which are necessary according to the Act or other
applicable laws.

(v) The Licensee shall abide by all applicable laws and regulations of the
Cooperative Republic of Guyana.

(vi) This Licence and its conditions shall be interpreted and applied i
manner that is consistent with and gives effect to the terms and
of the Petroleum Agreement.

Petroleum Production Licence - Page | 17 of 20
2020-09-25

3. (1) The Licensee shall pay to the Government within the period specified therefor
by the Chief Inspector, royalty in respect of petroleum obtained by him in the
production area to which this Licence relates at the rate of two (2) per centum of
the production won and saved from the production area or where arrangements
are made in the Petroleum Agreement for payment of royalty in kind wholly or in
part, by making such payment and/or deliveries in accordance with aforesaid
arrangements.

(2) Subject to the provisions of the Petroleum Agreement, all petroleum that is
proved to the satisfaction of the Minister to have been used by the Licensee
within the production area for fuel or transportation in petroleum operations
shall be free of royalty.

4. The annual licence rental charge referenced in Article 10 of the Petroleum
Agreement includes and satisfies the rental charge payable in respect of the
production area to which this Licence relates.

5. Unless the context otherwise requires, the terms and expressions used in this
Licence shall have the same meaning as in the Act and Regulations, and if not

therein defined, in the Petroleum Agreement.

[Remainder of Page Intentionally Blank]

Petroleum Production Licence - Page | 18 of 20
2020-09-25

IN WITNESS WHEREOF, I Honourable Vickram Bharrat, Minister of Natural
Resources and the Minister Responsible for Petroleum, have granted this Licence and
set my hand and affixed the seal and the Licensee has set his hand and seal, the day,
month and year first herein above written.

‘Signedby; Witnesses:

The Minister Responsible for Petroleum
_ Representing the Government of the
- Cooperative Republic of Guyana

Ministry of Natural Resources

Ld Mh Wile...

i Name: Paul R. Wills

Minister of Natural
' Minister Responsil

“Signed By:

Esso Exploration and Production Guyana
Limited :

Ea | Name: Joanna E. Simmons

| Ministry of Natural Resources

_ Name: Alistair G. Routledge

: Designation: President 2 — Bak Wed

"Name: Paul R. Wills

Esso Exploration and Production Guyana |
‘Limited

2020-09-25

Signed By:
CNOOC Petroleum Guyana Limited

Name: Joannk E. Simmons

Name: Anand Gohil Ministry of Natural Resources
Designatio: ARORA Sienatory
Cy CAN
Sek

(@)
‘ aul R. Wills

Name:

Esso Exploration and Production Guyana
Limited

Signed By; = Witnesses:

Hess Guyana Exploration Limited

Name: Joanna E. Simmons
oo ‘
il Corelle A AME) ose Ministry of Natural Resources
Name: Timothy J. Chisholm

Rot Mens
Designation: nd Vice President | 2 Leah Me bolle...

os 7
)

Name: Paul R. Wills

Esso Exploration and Production Guyana
Limited.

Petroleum Production Licence - Page | 20 of 20
2020-09-25

SCHEDULE
Description and map of the block or blocks in the production area
Identification of the block or blocks within the production area

SCHEDULE
DESCRIPTION OF PAYARA PETROLEUM PRODUCTION LICENCE AREA

Description of area to be granted under Petroleum Production Licence pursuant to the
Petroleum (Exploration and Production) Act. No. 3 of 1986

The area comprises approximately 279.6 square kilometers described herein consisting
of graticular blocks identified herein and shown on Block Reference Map attached.

Latitude and Longitude Measurements are North and West respectively.

Point No, Latitude Longitude
1 8° 09’ 58.52448” N 057° 01 49.48284” W
2 8° 20’ 27.49200” N 057° 03’ 39.04200” W
3 8° 20’ 27.47700" N 056° 55’ 01.67100” W
4 8° 14’ 00.62628” N 056° 52’ 03.35892” W

SCHEDULE

DESCRIPTION OF PAYARA PETROLEUM PRODUCTION LICENCE AREA
(Cont.)

The following five (5) by five (5) minute square graticular blocks describe the area.
These blocks are shown on the block reference map attached.

Block K 96*, 108*, 120*, 132*

Block L 85*, 86*, 97, 98*, 109*, 110*

* denotes part block

ANNEX B
MAP OF CONTRACT AREA
STABROEK BLOCK PAYARA PRODUCTION AREA

Coordinate Relerence System
WS._1984_UTM_Zone_21N

Projection: Transverse Mereator Logo

Latiude Of Origin: 0.0
Lear Ute Meter(1.)

Datum: D_Wes_1984
Prime Maridlar’ Greenwich (00) LL.

Tt ooo tte oh
etow indew walow atom alow srtow" stow imdkew wadow'walew ezew sewew besew

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 15™ JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE.

CoPayara PL Aree «

‘Souham exten of
Liga NDC aren
(esumatea)

Legend us Pt

Payara, Pacora, and |
Liza Deep Reservoirs

Liza Field Oo 2 . Teco a

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 15™ JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE (Cont.)

ae =

© Lite Phase 1 Devotcorment iets
|» Liza Prana 2 Oowelopment Wes

| + Payare Derekeprnert Wes |
CPapara Propeuee 1 Area |

Legend

Payara, Patera, ard
Liza Deep Resericles

Nita Field 0

--

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 15™ JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE (Cont.)

i — ——— =

© Liza Phase 1 Development Wels , ftati ca
_j| * Liza Phase 2 Development Wells PayarBtlcense Appitation Polygdh + =
* Payara Development Wells sskrvoirs: =

Payara PL Area

wae ve

Liza Reservoirs:
Destiny. Unity.
Payara FPSOs
developing this area

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 15™ JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE (Cont.)

CoPayara PLares i Me = i +) tm

Ea ca me

co se

tes Fatt BEG
<= mea retated in
. Payara FOR
ox oe oe i on s cs

“Southam ante of
Lea HIDE ats

. (esmaiad)
Legend ec os rs me
Payara, Pacora, and IZ]
Liza Deep Reservoirs
Liza Field oO * * fo. at

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 15™ JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE (Cont.)

payor Pt aes ™ Pa * a a ble

Legend

Payara, Pacora, and
Lea beep Resenors = il

Liza F «
jza Field Oo |. oe B

i

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT 'TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 157 JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE (Cont.)

opayara PL Ares ™ ~ Ey % Rote

Legend ae oe % Ey

Payara, Pacora, and
Liza Deep Resewoirs a

Liza Field oO & 7 ——

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 15™ JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE (Cont.)

ius
,

SPayara PL Avea me ™ * «
Payare PPL

Legend -

Payara, Pacora, and |
Liza Deep Reservoirs

Liza Fiela bd a ——
oo eee!

SCHEDULE
CROSS LICENCE RESERVOIRS

THE PARTS OF RESERVOIRS WITHIN THE PAYARA PETROLEUM
PRODUCTION LICENCE AREA AND ALSO WITHIN THE PRODUCTION
AREA DESCRIBED AND IDENTIFIED IN AND SUBJECT TO PETROLEUM
PRODUCTION LICENCE NO. 971/2017, DATED 15™ JUNE 2017 (THE “LIZA
PRODUCTION LICENCE”) GRANTED FOR THE STABROEK BLOCK LIZA
PRODUCTION AREA (THE “LIZA PRODUCTION AREA”) (the “CROSS
LICENCE RESERVOIRS”) SHOWN HERE ARE [ILLUSTRATIVE AND THE
RESERVOIR BOUNDARIES ARE NOT DEFINITIVE (Cont.)

[cmt] =. = = = pfe

|

Legend = = 4 =

Payara, Pacora, and a
Liza Deep Reserves

Liza Fieid 0 n . a 6

SCHEDULE
X1 Development Cost Estimates

X2 Operating Cost Estimates

X1 — DEVELOPMENT COST ESTIMATES
FEED / Pre-FID
SURF FEED
FPSO FEED
Offshore Campaign — Geotech / EBS Sampling / Drill String Removal

Subproject Costs (FPSO and SURF)
FPSO (EPC1)
FPSO Purchase (Start of Yr 2)

Hull / Marine
Vessel Tanker
Marine Systems
Riser Balcony & Mooring Porch
Moorings
Fluid Offloading Lines
Engineering
Project Management
Construction Management

Topsides
Bulks — Material
Equipment
Fabrication
Yard Integration and Commissioning
Engineering
Project Management
Construction Management

Other EPC
FPSO Transportation

FPSO Offshore Installation Mobilization & Demobilization
Offshore Hook-up and Commissioning
Contractor Other
Contingency
Risk, Overhead
Insurance
Construction Financing
Bank Guarantee
FPSO (1-yr Lease + Debt Financing)
FPSO (Lump Sum Payments)
FPSO (CAPEX Spend: Provisional Sums, Allowances, Options)
Contractor Pre-SU Ops (RFO Contract)
SURF
Subsea Systems (EPC2)
Goods Lump Sum Costs
Subsea Tree System Equipment
Production Tree System
Injection Tree System Smart
Gas Injection Tree System
Tree and THS Handling and Installation Tools
Tree System ROV Tools
ROV-Based Workover Control System
Manifold Systems
Production Manifold System (including Foundation)

Water Alternating Gas Manifold System (including
Foundation)

Manifold System ROV Tools
Manifold Installation Tooling

Well Jumpers
Production Well Jumpers
Water Injection Well Jumpers
Gas Injection Well Jumpers
Well Jumper Tools
Flowline Jumper Connectors and FLET / PLET Equipment
Production Flowline Jumpers
Gas Injection Pipeline Jumpers
Water Injection Pipeline Jumpers
Flowline/Pipeline Jumper Tools
Flowline/Pipeline Structure Items
Flowline/Pipeline Structure Tools
Subsea Controls System
Tree Controls
Manifold Controls
Topside Controls
Umbilical Termination Assemblies
Subsea Distribution Units
Flying Leeds
Controls System Tools
Services Estimate
Lump Sum
SRTs in Guyana
Reimbursable Estimate
Field Support Services
Offshore Installation, HUC & SU Assist
EPC4 Offshore HUC Support
Guyana Base Facility Fee

Other Costs (Provisional Sums, Allowances, Options
Risers / Flowlines (EPC3 Goods)
Goods Lump Sum Costs
12”/10” Production System (Prod)
Jumpers
Flowlines
ITAs and FLETs
Risers
Riser & Flowline seamless line pipe
Wet Insulation coating
12” Gas Injection System (GI)
Jumper
Flowlines
FLET
Riser
Riser & Flowline seamless line pipe
Water Injection System (WI)
12” Jumpers
16” Flowline
FLETs
12” Risers
Riser & Flowline seamless line pipe
Early Works Contract
PMT
Engineering

Other Costs (Provisional Sums, Allowances, Optio,

Flexible Flowlines (EPC4)

Goods Lump Sum Costs
Flexible Risers
Risers

Ancillaries (I-tube extensions, FES bend stiffener connector,
bend restrictors etc.)

Subsea Mating Flanges
Buoyancy Modules (Lazy Wave)
Lump Sum Storage (3 Months)
Equipment for Loadout
Sheathing Repair Kits
Other Costs (Provisional Sums, Allowances, Options)
Umbilical - Engr/M&F (P01)
Lump Sum Costs
Dynamic Umbilicals
Detailed Engineering
Qualification/Verification Testing
Procurement
Fabrication & Construction
Testing (Including equipment)
Spares and Consumables
Infield Static Umbilicals
Detailed Engineering
Qualification/ Verification Testing (if applicable)
Procurement
Fabrication & Construction
Testing (Including equipment)

Spares and Consumables

Reel Rental for 20 days (2 off 11.4m reel, 4 off 9.2n
mob/demob upon return
Spreader Bar & Rigging Rental for 20 days (2 off spreader
bars, 4 off sets of rigging) and mob/demob upon return

Other Costs (Provisional Sums, Allowances, Options)
Riser Hang-off System - Flexjoints (PO3)
Lump Sum Costs
Other Costs (Provisional Sums, Allowances, Options)
LLI - Large Bore Valves (PO5)

Lump Sum Costs
Other Costs (Provisional Sums, Allowances, Options)
SURF Tieback & Installation Services (EPC3)
Services Lump Sum Costs
12"/10" Production System (Prod)

Jumpers

Flowlines

ITAs and FLETs

Risers

Riser & Flowline seamless line pipe

Wet insulation coating
12" Gas Injection System (GI)

Jumper

Flowlines

FLET

Riser

Riser & Flowline seamless line pipe
Water Injection System (WD

12" Jumpers

16" Flowline

FLETs

12" Risers

X1— DEVELOPMENT COST ESTI

Riser & Flowline seamless line pipe
Subsea T & I
Manifolds
SDU, UTA
Piles
Flying Leads
Umbilicals
Well Jumpers
Other Costs (Provisional Sums, Allowances, Options)
Logistics
Marine
Aviation
Shorebase & Warehouse Services
Offshore Facilities Fuel
Waste Management Services
Projects (Berth / Hanger)

Digital Infrastructure / Down Hole Fiber Optic
DFHO Interrogators (PO6 - Halliburton)
Fiber Optic Cable (to Liza Ph2 hub) / DHFO Wells Equip/Qual.
DHFO Weils Equipment / Qualification
Digital Strategies Growth Allowance
Owners Cost
PMT
PMT
Non-PMT
3P WO for FPSO
3P WO for SURF

EM Pre-SU Ops

SSHE 3rd Party

3rd Party Inspection

Vessel Management Team

Third Party Miscellaneous

Affiliate Support / Intercompany

EEPGL allocation

CAR Insurance (SURF only)

Subsea Chemicals - 1st Fills
Project Risk Allowance
Development Drilling Costs

X1— DEVELOPMENT COST ESTIM
X2 — OPERATING COST ESTIMATES
Total Operations
Operations
Labour
EM Expat
EM National
SBM Expat
SBM National
Other 3P Contractor
Non-Labour Operating Costs
EM Engineering Support
Materials
Topside & Subsea Chemicals
Chemicals Rental Equipment / Personnel
Insurance
Contingency
Maintenance Repair & Inspection
Labour
EM Expat
EM National
SBM Expat
SBM National
Non-Labour Maintenance Repair & Inspection
EM SURF Maintenance Repair and Inspection
SBM 3P Contracts
Materials
Other Maintenance Repair & Inspection
Contingency

Logistics
Logistics Operations Expat
Logistics Operations National
Marine Support AHTS
Marine Support MPV
Marine Supply Vessel PSV
Marine Supply Vessel PSV
Marine Fuel
Helicopter
Fixed Wing
Shorebase and Warehouse Ops
Waste Management
Other Logistics
Contingency

Well Work
Asphaltene / scale remediation
Well intervention / workovers
Reservoir data acquisition (PVT, tracer, etc.)
Contingency

Cost Above Field
Affiliate Technical Support
Subsurface Ops Team
Surface Technical Ops Team
Operations Management
Non-Operations Management
Global Technical Support
Maintenance, Reliability, Integrity Support

Reservoir and Geoscience Support

Affiliate Business Support
Finance

Procurement

Safety and Environmental
EEPGL Corporate Services
Contingency

